Title: Jonathan Roberts to James Madison, 15 February 1828
From: Roberts, Jonathan
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Rusville Rusville Penna.
                                
                                 Feby 15th. 1828
                            
                        

                        Since your retirement to private life though under the influence of the most vividly kind &
                            respectful feelings towards you I have foreborn to intrude upon you any communication. I could not expect that a citizen
                            who had borne so long and so conspicuous a part in our councils & whose intercourse had been so extensive among
                            men would not have sufficient calls on his attention without any addition from me. A time has arrivd & a
                            circumstance has occurr’d which induces me to trouble you with this address. Your name with that of our revered friend Mr.
                            Monroe was place’d on the Virginia electoral ticket by the convention of delegates held at Richmond on the 8th. ult
                            & I have no knowledge that either of you have intimated subsequently any disinclination for their remaining there.
                            I know no man who is better able than yourself to determine what it is proper for you to permit or to do. I am free
                            however to express my fervent wish that you can find freedom to let public opinion take its course. I recollect to have
                            heard Mr. Monroe remark when he was President elect that he was now much encouraged to believe that sound principles of
                            administration of the Government might be fixed on a valid basis not likely to be interrupted by any serious change. A few
                            short years have shown however how little steadiness there is in human affairs & how far the government at that
                            time was from having assumed so settled a character as not to be hazarded by public excitement. A most dangerous
                            excitement now exists & one intirely artificial & factious—All the bad consequences of a prostration of
                            the present administration may not immediately follow the elevation of a mere military man habituated to the indulgence of
                            the worst passions. Many of them however I verily believe must. The prize sought by its opponents is the offices of the
                            government & I cannot believe that the men of civic habits who are lending themselves to the cause of Jackson will
                            form much of his councils—He is most fond of desperate & bold men. He is exceedingly accessible to flattery from
                            such men & will keep the less warlike spirits at a distance. In all republics there is much of a latent military
                            spirit at least. It coud not have faild to have been conspicuous to your observation in the late war that it is not
                            wanting in this republic. The brave & virtuous General Jessup remarked to me at the close of it that it proved us
                            to be a people essentially military in our inclinations—The citizens of Rome after being nursed to war & spoil for
                            generations did not display a keener appetite for the sudden acquirement of wealth than do the Americans. When we look at
                            our position in regard to Britain & her colonies insular & continental & our delicate relations
                            with her. Her rival in commercial enterprises internal industry & maritime power we must be strongly impressd with
                            the hazard of devolving on a mere inexperienced though successful soldier the trust of our international concerns—Little
                            less hazard would occur to our internal tranquillity—From such anticipations it is that I look with the most anxious
                            solicitude to the hope of retaining the names of James Madison & James Monroe on the Virginia electoral ticket. I
                            can assure you the public so far as it is not deluded by artifice & misrepresentations or led by sinister views or
                            anti[cipations], so look & so hope. Men who by long & eminent services have become entitled to the
                            appellation of fathers of the land may well lend their names to prevent its peace being put in jeopardy internally and
                            externally. To sustain things as they are we risk nothing. Excitement must die away of consequence but who can tell the
                            extent to what things may go if new men are to be brought in by the means now pursuing—The one course is safe &
                            sure to allay excitement, the other is all uncertainty and peril—I recollect when you sent back the Bill with your
                            objections passd by Congress for establishing a fund for internal improvement though I had voted for it with the best
                            motives & clearest convictions I found your reasoning irresistable & I became a convert to your
                            opinion—"That which the constitution does not authorize cannot by compact between a state & the "United states be
                            reconciled to it" I hope it will not be for me to share in settling the construction in relation to this delicate subject
                            nor is it likely I shall as my head is whitened by fifty seven Winters. I cannot however see but that this point must be
                            settled somehow & will at last be settled as the Bank question was by judging what laws are necessary proper to
                            carry into effect the delegated powers of Congress—My hope is that some reasonable & safe construction may be had
                            at no distant time as the longer it be delayed the more danger must occur of an extravagant hope. The Cumberland Road was
                            an opening wedge & the Military roads & surveys are stages of Progress & Subscriptions to a canal
                            constructing by a state differ little from a subscription to the stock of a company the creature of its Laws—From the
                            present executive though perhaps holding opinions on this subject more extended than ours we have little to fear It is
                            Congress who must decide this principle. Serious as it truly is it is of minor consequence to the peace of the land which
                            cannot but be jeopardized in a change of public functionaries upon the ground now advanced & pressd with phrenzied
                            violence
                        I have become the father of a family. We have had eight children five of whom survive to us. Having this deep
                            pledge in my country’s freedom & peace it is that I am the more anxious that nothing may be wanting to perpetuate
                            those blessings It is not that the man who hopes to leave children behind him though he has a stronger obligation to love
                            his country has the most merit in doing it—He who is actuated by the love of God and man as the work of his creative power
                            to increase the sum of human happiness must ever be in the foremost rank of merit—I pray you therefore to let us have the
                            weight of your name in this solemn & truly alarming crisis—Mrs Roberts desires to be remembered to Mrs Madison and
                            yourself with feelings of affectionate reverence & please to consider me as affording to you with unfeigned
                            sincerity a like homage

                        
                            
                                Jonathan Roberts
                            
                        
                    